


Exhibit 10.36

 

February 8, 2008

 

Galileo International, L.L.C.

300 Galleria Parkway, N.W.

Atlanta, GA 30339

 

Re:          First Amendment to Subscriber Services Agreement, dated as of
July 23, 2007, between Galileo International, L.L.C., Galileo Nederland B.V. and
Orbitz Worldwide, LLC (“Agreement”)

 

Ladies and Gentlemen:

 

This letter constitutes a First Amendment (“First Amendment”) to the Agreement
referenced above.  Capitalized terms used in this First Amendment and not
otherwise defined shall be used as defined in the Agreement.

 

Effective November 19, 2007, Galileo and Orbitz hereby agree as follows:

 

1.             Amendment to Custom Terms and Conditions Attachment (Galileo
Services) — North America.  Paragraph A of the “Productivity Program” section of
the Custom Terms and Conditions Attachment (Galileo Services) — North America is
deleted in its entirety and replaced by the following provision:

 

A.           Each month, Galileo will calculate the total number of net Segments
made by the Orbitz Domestic Agencies through the Galileo Services during the
prior month.  For each Segment made by the entities specified below, and subject
to the AirTran Section and jetBlue Section below, Galileo will credit Subscriber
the respective Segment Incentive set forth below:

 

Entity

 

Segment Incentive

 

 

 

 

 

Orbitz

 

(* * *

)

Cheaptickets

 

(* * *

)

TFB

 

(* * *

)

Lodging

 

(* * *

)

Neat

 

(* * *

)

 

2.             Amendment to Custom Terms and Conditions Attachment (Galileo
Services) — North America.  The following provision is added to the Custom Terms
and Conditions Attachment (Galileo Services) — North America:

 

JETBLUE

 

For U.S. points-of-sale bookings made on jetBlue by Orbitz Domestic Agencies
using Galileo Services, each month, Galileo will calculate the total number of
net jetBlue segments made by the Orbitz Domestic Agencies through the Galileo
Services during the prior month.  For each such jetBlue segment, Galileo will
credit Subscriber a Segment Incentive in the amount of (* * *), and Subscriber
will not be charged a (* * *).

 

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT MARKED BY AN (* * *) HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24B-2.

 

--------------------------------------------------------------------------------


 

3.             Amendment to Custom Terms and Conditions Attachment (Worldspan
Services).  Paragraph A of the “Productivity Program” section of the Custom
Terms and Conditions Attachment (Worldspan Services) is deleted in its entirety
and replaced by the following provision:

 

A.           Each month, Galileo will calculate the total number of net Segments
made by the Orbitz Domestic Agencies through the Worldspan Services during the
prior month.  For each Segment made by such Orbitz Domestic Agencies, Galileo
will credit Subscriber a Segment Incentive in the amount of (* * *).  Further,
for U.S. points-of-sale bookings made on jetBlue, each month, Galileo will
calculate the total number of net jetBlue segments made by such Orbitz Domestic
Agencies during the prior month.  For each such jetBlue segment, Galileo will
credit Subscriber a Segment Incentive in the amount of (* * *) and Subscriber
will not be charged a (* * *).

 

4.             General.  This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the Parties hereto or their successors in
interest, except as expressly provided in the Agreement.  Each Party to this
Amendment agrees that, other than as expressly set out in this Amendment,
nothing in this Amendment is intended to alter the rights, duties and
obligations of the Parties under the Agreement, which shall remain in full force
and effect as amended hereby.  In the event of a conflict between the terms and
conditions of this First Amendment and the terms and conditions of the
Agreement, the terms and conditions of this First Amendment shall govern.  This
First Amendment may be executed by the Parties in separate counterparts and each
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

 

The Parties have caused this First Amendment to be executed by the signatures of
their respective authorized representatives.

 

Orbitz Worldwide, LLC

 

Galileo International, L.L.C.

 

 

 

/s/  Seth A. Brody

 

/s/  Kevin Mooney

 

 

 

Name:

Seth A. Brody

 

Name:

Kevin Mooney

 

 

 

Title:

GVP, Americas Business Operations

 

Title:

Chief Commercial Officer

 

 

 

Date:

3/6/08

 

Date:

3/6/08

 

 

 

Galileo Nederland B.V.

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------
